DE MUNIZ, J.,
dissenting.
The majority holds that a “stiff neck”1 is compensable as a mental disorder under the occupational disease law. *519Although Workers’ Compensation Law is often “a world unto itself,” I cannot agree that the legislature intended the majority’s holding, and, therefore, I respectfully dissent.
Although the majority adequately states the facts, I begin with a brief quote from the majority’s factual summary simply to provide an immediate factual context for my analysis of the pertinent statutes.
“On August 4,1995, Dr. Arbeene, an orthopedic specialist, conducted an independent medical examination of claimant at employer’s request. Claimant reported to him that she had had another incident of neck pain in July when more new employees joined the staff and she had an increased workload. She was treated by her family physician and missed approximately three weeks of work. Arbeene diagnosed ‘torticollis,’ a cramping and spasmodic contracture of the neck muscles, which he associated with mental stress and tension from claimant’s work environment. In a post-hearing deposition, Arbeene acknowledged that his diagnosis was not a diagnosis of a mental condition or mental disorder, stating that he was not a psychiatrist and had not done any kind of psychiatric examination. He also stated that claimant had other stress factors in her life besides work, but that he had not undertaken any weighing of the relative importance of those stress factors versus the work stress factors in the cause of her condition.”
The relevant portions of the occupational disease law, ORS 656.802, at issue provide:
“(l)(a) As used in this chapter, ‘occupational disease’ means any disease or infection arising out of and in the course of employment * * *, including:
* *
“(B) Any mental disorder, whether sudden or gradual in onset, which requires medical services or results in physical or mental disability or death.
«* * * * *
“(b) As used in this chapter, ‘mental disorder’ includes any physical disorder caused or worsened by mental stress.
* * * *
*520“(3.) Notwithstanding any other provision of this chapter, a mental disorder is not compensable under this chapter unless the worker establishes all of the following:
“(a) The employment conditions producing the mental disorder exist in a real and objective sense.
“(b) The employment conditions producing the mental disorder are conditions other than conditions generally inherent in every working situation or reasonable disciplinary, corrective or job performance evaluation actions by the employer, or cessation of employment or employment decisions attendant upon ordinary business or financial cycles.
“(c) There is a diagnosis of a mental or emotional disorder which is generally recognized in the medical or psychological community.
“(d) There is clear and convincing evidence that the mental disorder arose out of and in the course of employment.” (Emphasis supplied.)
As the majority correctly asserts, the issue is what a claimant with a physical disorder allegedly caused by mental stress must prove to satisfy the requirement in ORS 656.802(3)(c) of “a diagnosis of a mental or emotional disorder which is generally recognized in the medical or psychological community.” That issue presents a question of statutory interpretation in which we are required to seek the intent of the legislature by first considering the statute’s text in context. PGE v. Bureau of Labor and Industries, 317 Or 606, 610-11, 859 P2d 1143 (1993).
Claimant contends that “the plain language” of ORS 656.802(l)(b) provides that a “mental disorder” includes any physical disorder caused by mental stress. Therefore, she contends, a claim based on a generally recognized physical disorder caused by mental stress, “by statutory definition,” satisfies the requirement for a diagnosis of a mental disorder under ORS 656.802(3)(c).
Employer argues that, “[i]n essence” the Board concluded that ORS 656.802(3)(c) is automatically satisfied in cases of physical conditions allegedly caused by mental stress and that no psychiatric or psychological diagnosis is required in such cases. Employer contends that the construction of *521ORS 656.802(3)(c) by the Board and claimant overlooks the opening clause of ORS 656.802(3), which states: “Notwithstanding any other provision of this chapter, a mental disorder is not compensable under this chapter unless the worker establishes all of the following,” including a diagnosis of a mental or emotional disorder generally recognized in the medical community. (Emphasis supplied.) Thus, employer argues, proof of a “mental disorder” does not automatically establish that the worker has satisfied the diagnosis requirement of ORS 656.802(3)(c). Instead, employer contends, the statute requires not just a diagnosis that identifies a condition as a “mental disorder” under the statute but a “particular quality of diagnosis” (emphasis employer’s) — one that establishes that the condition is a condition generally recognized in the medical or psychological community as a mental or emotional disorder.
I agree with employer. The function of a “notwithstanding” clause is to make the statute an exception to the provision of law to which the clause refers. Severy v. Board of Parole, 318 Or 172, 178, 864 P2d 368 (1993); O’Mara v. Douglas County, 318 Or 72, 76, 862 P2d 499 (1993). The exception provided in ORS 656.802(3) is complete: “Notwithstanding any other provision of this chapter[.]” (Emphasis supplied.) Thus, irrespective of the provisions of ORS 656.802(1), ORS 656.802(3)(c) provides that a mental disorder is not compensable without a diagnosis of a generally recognized mental disorder.
Here, the only diagnosis of a mental condition was given by Arbeene, an orthopedic specialist. He acknowledged that he was not a psychiatrist and did not conduct a psychiatric examination and that his opinion was based on his “feeling about what happened to this individual.” His evidence established only that claimant had a stress-induced stiff neck. It did not, as a matter of law, establish a “diagnosis of a mental or emotional disorder which is generally recognized in the medical or psychological community.” The majority is wrong and frustrates the legislative intent by its holding.
Warren, Edmonds, and Haselton, JJ., join in this dissent.

 Torticollis is defined as a “stiff neck.” Stedman’s Medical Dictionary, 1460 (23rd ed 1976).